DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract does not summarize the claimed invention.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of: a first input receiving an indication the first audio input is active, a second input receiving an indication the second audio input is active, a third input receiving an indication the first audio input is prioritized over the second audio input, and in response lowering a volume of the second audio input or disconnecting the second audio input, of claims 1 and 11, a fourth input receiving an indication that a third audio input is active, a fifth input receiving an indication the second audio input is prioritized over the third audio input, and in response lowering a volume of the third audio input or disconnecting the third audio input, of claims 8 and 18,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites audio source selection between first and second audio inputs, receiving a first indication that the first audio input is active, receiving a second indication that the second audio input is active, and receiving a third indication that the first audio input is prioritized over the second audio input, and in response, lowering the volume of the second audio input or disconnecting the second audio input. The limitation of audio source selection between first and second audio inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selection” in the context of this claim encompasses the user manually deciding which audio source to select between two available audio sources being heard by the listener for listening. Similarly, the limitations of receiving a first indication that the first audio input is active, receiving a second indication that the second audio input is active, and receiving a third indication that the first audio input is prioritized over the second audio input, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “receiving a first indication that the first audio input is active” in the context of this claim encompasses the user hearing the first audio source presented to the user, and “receiving a second indication that the second audio input is active” in the context of this claim encompasses the user hearing the second audio source presented to the user, and “receiving a third indication that the first audio input is prioritized over the second audio input” in the context of this claim encompasses the user manually reading information that one audio source has priority over the other when both audio sources are present. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Similarly, the limitation of, in response, lowering the volume of the second audio input or disconnecting the second audio input, under its broadest reasonable interpretation, covers performance of the limitation by a person. For example, “and in response, lowering the volume of the second audio input or disconnecting the second audio input” in the context of this claim encompasses the user in response to reading the priority information to either manually turn down a volume of the lower priority audio source or manually disconnect it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements, Accordingly, even in combination, the limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 12, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites wherein the first audio input is for an intercom system. The limitation of wherein the first audio input is for an intercom system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the first audio input is for an intercom system” encompasses the user manually reading additional information that the intended use of the priority audio source being heard is intended for intercom use. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 13, depends from claim 12 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 12 and 11. The claim further recites wherein the second audio input is for Bluetooth audio or wired auxiliary audio. The limitation of wherein the second audio input is for Bluetooth audio or wired auxiliary audio, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the second audio input is for Bluetooth audio or wired auxiliary audio” encompasses the user manually reading additional information that the intended use of the lower priority audio source being heard is intended for Bluetooth audio or wired auxiliary audio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 14, depends from claim 13, 12 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 13, 12 and 11. The claim further recites wherein the second audio input is lowered in response to receiving the third indication. The limitation of wherein the second audio input is lowered in response to receiving the third indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a person. Nothing in the claim element precludes the step from practically being performed by a person. For example, “wherein the second audio input is lowered in response to receiving the third indication” in the context of this claim encompasses the user in response to reading the priority information to manually turn down the volume of the lower priority audio source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 15, depends from claim 13, 12 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 13, 12 and 11. The claim further recites wherein the second audio input is disconnected in response to receiving the third indication. The limitation of wherein the second audio input is disconnected in response to receiving the third indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a person. Nothing in the claim element precludes the step from practically being performed by a person. For example, “wherein the second audio input is disconnected in response to receiving the third indication” in the context of this claim encompasses the user in response to reading the priority information to manually disconnect the lower priority audio source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 16, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites wherein the second audio input is lowered in response to receiving the third indication. The limitation of wherein the second audio input is lowered in response to receiving the third indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a person. Nothing in the claim element precludes the step from practically being performed by a person. For example, “wherein the second audio input is lowered in response to receiving the third indication” in the context of this claim encompasses the user in response to reading the priority information to manually turn down the volume of the lower priority audio source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 17, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites wherein the second audio input is disconnected in response to receiving the third indication. The limitation of wherein the second audio input is disconnected in response to receiving the third indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a person. Nothing in the claim element precludes the step from practically being performed by a person. For example, “wherein the second audio input is disconnected in response to receiving the third indication” in the context of this claim encompasses the user in response to reading the priority information to manually disconnect the lower priority audio source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 18, depends from claim 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claim 11. The claim further recites receiving a fourth indication that a third audio input is active, and receiving a fifth indication that the second audio input is prioritized over the third audio input, and in response, lowering the volume of the third audio input or disconnecting the third audio input. The limitations of receiving a fourth indication that a third audio input is active, and receiving a fifth indication that the second audio input is prioritized over the third audio input, covers performance of the limitations in the mind. For example, “receiving a fourth indication that a third audio input is active” in the context of this claim encompasses the user hearing the third audio source presented to the user, and “receiving a fifth indication that the second audio input is prioritized over the third audio input” in the context of this claim encompasses the user manually reading additional information that one audio source has priority over the other when both audio sources are present. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Similarly, the limitation of, in response, lowering the volume of the third audio input or disconnecting the third audio input, under its broadest reasonable interpretation covers performance of the limitation by a person. For example, “and in response, lowering the volume of the third audio input or disconnecting the third audio input” in the context of this claim encompasses the user in response to reading the priority information to either manually turn down a volume of the lower priority audio source or manually disconnect it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a person following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements, Accordingly, even in combination, the limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 19, depends from claim 18 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 18 and 11. The claim further recites wherein the second audio input is Bluetooth audio and the third audio input is wired auxiliary audio. The limitation of wherein the second audio input is Bluetooth audio and the third audio input is wired auxiliary audio, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the second audio input is Bluetooth audio and the third audio input is wired auxiliary audio” encompasses the user manually reading additional information that the second audio that is being heard is Bluetooth audio and that the third audio that is being heard is wired auxiliary audio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim 20, depends from claim 18 and 11, and is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea as described above for claims 18 and 11. The claim further recites wherein the second audio input is wired auxiliary audio and the third audio input is Bluetooth audio. The limitation of wherein the second audio input is wired auxiliary audio and the third audio input is Bluetooth audio, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “wherein the second audio input is wired auxiliary audio and the third audio input is Bluetooth audio” encompasses the user manually reading additional information that the second audio that is being heard is wired auxiliary audio and that the third audio that is being heard is Bluetooth audio. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element. Accordingly, even in combination, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, a conclusion that there is nothing in the claim to amount to significantly more than the judicial exception is supported. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the volume of the second audio input" in line 7-8. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what volume the limitation is referring to, since “a volume of the second audio input” has not been previously established, thus the metes and bounds of the claim are unclear as to what, in response to the third input, is lowered. Examiner presumes applicant intended the limitation “the volume of the second audio input” to be “a volume of the second audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 2 - 10 depend directly or indirectly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 8 recites the limitation "the volume of the third audio input" in line 4-5. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what volume the limitation is referring to, since “a volume of the third audio input” has not been previously established, thus the metes and bounds of the claim are unclear as to what, in response to the fifth input, is lowered. Examiner presumes applicant intended the limitation “the volume of the third audio input” to be “a volume of the third audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 9 - 10 depend directly from claim 8, do not resolve the indefiniteness, and are rejected for the same reason as claim 8.
Claim 11 recites the limitation "the volume of the second audio input" in line 6-7. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what volume the limitation is referring to, since “a volume of the second audio input” has not been previously established, thus the metes and bounds of the claim are unclear as to what, in response to the third indication, is lowered. Examiner presumes applicant intended the limitation “the volume of the second audio input” to be “a volume of the second audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 12 - 20 depend directly or indirectly from claim 11, do not resolve the indefiniteness, and are rejected for the same reason as claim 11.
Claim 18 recites the limitation "the volume of the third audio input" in line 4-5. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what volume the limitation is referring to, since “a volume of the third audio input” has not been previously established, thus the metes and bounds of the claim are unclear as to what, in response to the fifth indication, is lowered. Examiner presumes applicant intended the limitation “the volume of the third audio input” to be “a volume of the third audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 19 - 20 depend directly from claim 18, do not resolve the indefiniteness, and are rejected for the same reason as claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 11 – 14, 16 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wurtz (U.S. Patent Application Publication 2004/0136522).

Regarding Claim 1, Wurtz discloses:
An audio source selection circuit for selecting between first and second audio inputs (para 0015-18, fig. 1: controller 136 is for selecting between primary [first] and secondary [second] audio inputs), the selection circuit comprising:
a first input receiving an indication that the first audio input is active (para 0022-23: the voltage of the primary audio signal received at the jack 112 comparator [first input] greater than [indication] a threshold voltage indicates the primary audio input is active);
a second input receiving an indication that the second audio input is active (para 0018, 0022-25: comm-priority module 1363 receives via jack 122 [second input] the audio input from secondary communication device and proceeds to mix by a mixer audio received from jack 122 at a reduced volume, implicitly teaching receiving by the comm-priority module 1363 indication via jack 122 of activation of the audio input of secondary communication device, since the audio input at the comm-priority module 1363 from the secondary communication device must be present [active] in order for the mixer to reduce its volume); and
a third input receiving an indication that the first audio input is prioritized over the second audio input (para 0018, 0022-25, 0030: comm-priority module 1363, when the audio input from the secondary communication device is active, proceeds to mix by a mixer audio received from jack 122 at a reduced volume relative to the volume of the audio input from the primary communication device, implicitly teaching at Block 240 and Block 250 receiving input [third input] by the mixer indication that the audio input from the primary communication device has priority over the audio input from the secondary communication device, otherwise the mixer would not reduce the volume of the audio input from the secondary communication device, and by the fact that the mixer is capable of mixing the audio input from the secondary communication device unreduced with the audio input from the primary communication device and thus is aware of the established priority when mixing at a reduced volume the audio input from the secondary communication device), and in response, lowering the volume of the second audio input or disconnecting the second audio input (para 0018, 0022-25: in response to the established priority comm-priority module 1363 mixes audio from the secondary communication device received from jack 122 at a reduced volume relative to the volume of the audio input from the primary communication device).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Wurtz further discloses:
wherein the first audio input is for an intercom system (para 0012: the audio input of jack 112 for the primary communication device is for intercom).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Wurtz further discloses:
wherein the second audio input is for Bluetooth audio or wired auxiliary audio (para 0022, 0028: the audio input from secondary [auxiliary] communication device at comm-priority module 1363 is connected at [wired audio] Aux_R and Aux_L, via jack 122).

Claim 4 is rejected under the same grounds stated above for Claim 1.

Claim 6 is rejected under the same grounds stated above for Claim 1.

Claim 11 is rejected under the same grounds stated above for Claim 1.

Claim 12 is rejected under the same grounds stated above for Claim 2.

Claim 13 is rejected under the same grounds stated above for Claim 3.

Claim 14 is rejected under the same grounds stated above for Claim 1.

Claim 16 is rejected under the same grounds stated above for Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Wurtz in view of Right (U.S. Patent 4,513,284).

Regarding Claim 5, in addition to the elements stated above regarding claim 3:
wherein the second audio input is disconnected in response to the third input receiving the indication that the first audio input is prioritized over the second audio input.
Wurtz teaches manipulating the audio input from secondary communication device in response to the indication of established priority.
Wurtz does not explicitly disclose the manipulation comprises the audio input from secondary communication device is disconnected.
However, in a related field of endeavor (i.e. disconnecting a lower priority audio input) Right teaches (col 3 line 60 – col 4 line 2; col 5 lines 1 - 31) the wired audio input 101, via the relay circuitry, is established as a lower priority relative to the audio input from local source 107, and further teaches disconnecting, via contact 109B, the lower priority audio input upon presence of the audio input signal from local source 107. In addition, Wurtz (para 0018) teaches muting the lower priority audio input, suggesting a disconnection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Right to Wurtz’s system to allow disconnection of the audio input from secondary communication device thus providing an enhanced user experience by utilizing a contact opening to ensure higher priority audio is not obscured in any way by the lower priority audio input (Right col 1 lines 21-35) such as when an important high priority audio event occurs, minimizing any distraction to the user, as well as simplifying the implementation of audio priority operation through the use of a basic contact opening.

Regarding Claim 7, in addition to the elements stated above regarding claim 1:
wherein the second audio input is disconnected in response to the third input receiving the indication that the first audio input is prioritized over the second audio input.
Wurtz teaches manipulating the audio input from secondary communication device in response to the indication of established priority.
Wurtz does not explicitly disclose the manipulation comprises the audio input from secondary communication device is disconnected.
However, in a related field of endeavor (i.e. disconnecting a lower priority audio input) Right teaches (col 3 line 60 – col 4 line 2; col 5 lines 1 - 31) the audio input 101, via the relay circuitry, is established as a lower priority relative to the audio input from local source 107, and further teaches disconnecting, via contact 109B, the lower priority audio input upon presence of the audio input signal from local source 107. In addition, Wurtz (para 0018) teaches muting the lower priority audio input, suggesting a disconnection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Right to Wurtz’s system to allow disconnection of the audio input from secondary communication device thus providing an enhanced user experience by utilizing a contact opening to ensure higher priority audio is not obscured in any way by the lower priority audio input (Right col 1 lines 21-35) such as when an important high priority audio event occurs, minimizing any distraction to the user, as well as simplifying the implementation of audio priority operation through the use of a basic contact opening.

Claim 15 is rejected under the same grounds stated above for Claim 5.

Claim 17 is rejected under the same grounds stated above for Claim 7.

Claims 8 – 10, 18 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Wurtz in view of Doyle (U.S. Patent Application Publication 2008/0032663).

Regarding Claim 8, in addition to the elements stated above regarding claim 1:
a fourth input receiving an indication that a third audio input is active; and
a fifth input receiving an indication that the second audio input is prioritized over the third audio input, and in response, lowering the volume of the third audio input or disconnecting the third audio input.
Wurtz teaches (para 0022-25,0030) input receiving indication an audio input is active, receiving indication an audio input has priority over another audio input, and in response lowering the volume of the lower priority audio input.
Wurtz does not explicitly disclose an additional third audio input and operation.
However, in a related field of endeavor (i.e. third audio input source) Doyle teaches in paragraph 0019 providing a third audio input to allow connection of another audio source, for example a wired MP3 player 20, and further teaches in paragraph 0020 input indicating the third audio input is active. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Doyle’s third audio input to Wurtz’s controller 136 to allow an additional, for example a third, audio input to be connected and to employ the mechanism taught by Wurtz of, receiving inputs that the additional audio input is active, has lower priority than an existing audio input such as the secondary communication device, and in response lowering the volume of the additional audio input, thus providing an enhanced user listening experience by allowing connection of more than two audio sources to provide a wider variety of audio sources from which to choose while employing the benefit of priority audio source volume control among the wider variety of audio sources.

Regarding Claim 9, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the third audio input is wired auxiliary audio (Doyle para 0019: the audio input is a MP3 player [auxiliary audio] connected by wire).
The combination does not explicitly disclose the second audio input is Bluetooth audio.
However, in a related field of endeavor (i.e. audio input is Bluetooth) Doyle teaches in paragraph 0019 an audio input can be Bluetooth audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Doyle to the combination to allow the second audio input, or any audio input, to be Bluetooth audio, thus providing an enhanced interface by allowing an audio input to be Bluetooth audio, making the audio connection interface more compatible with a wider variety of audio source device types providing for a wider variety of audio source devices from which to choose (Doyle para 0019).

Regarding Claim 10, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the second audio input is wired auxiliary audio (Wurtz para 0022, 0028: the audio input from secondary [auxiliary] communication device at comm-priority module 1363 is connected at [wired audio] Aux_R and Aux_L, via jack 122).
 The combination does not explicitly disclose the third audio input is Bluetooth audio.
However, in a related field of endeavor (i.e. audio input is Bluetooth) Doyle teaches in paragraph 0019 an audio input can be Bluetooth audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Doyle to the combination to allow the third audio input, or any audio input, to be Bluetooth audio, thus providing an enhanced interface by allowing an audio input to be Bluetooth audio, making the audio connection interface more compatible with a wider variety of audio source device types providing for a wider variety of audio source devices from which to choose (Doyle para 0019).

Claim 18 is rejected under the same grounds stated above for Claim 8.

Claim 19 is rejected under the same grounds stated above for Claim 9.

Claim 20 is rejected under the same grounds stated above for Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653